Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 12, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.


Amendments
           Applicant's amendments, filed 01/12/2022, is acknowledged. 
	Claims 1, 3, 35-36, 84, and 88 are amended.
	Claims 2, 4-24, 28-34, 37-50, 52-57, 61-67, 69, 76, 85-87, 89-95 are cancelled.
	Claims 1, 3, 25-27, 35-36, 51, 58-60, 68, 70-75, 77-84, and 88 are pending.
	Claims 26-27, 59-60, 68, 70-75, 77-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
	Claims 1, 3, 25, 35-36, 51, 58, 84, and 88 are under examination.

Election/Restrictions 
	In view of Applicant’s amendment to the claims filed 01/12/2022, the species election requirement between alternative co-culture inter-microdot space configurations, as set forth on pages 9-10 of the Requirement for Restriction/Election mailed 07/02/2020, is withdrawn.
	The following is a summary of all restriction/election requirements currently in effect over the instant application:
	Applicant has elected without traverse the invention of Group I, drawn to a composition of three cell populations and a method of culturing the three cell populations, in the reply filed on September 2, 2020.
	Applicant has elected without traverse hepatocytes, as the species of target cell type to be assayed in the drug testing, in the reply filed on September 2, 2020.
	Applicant has elected without traverse primary human endothelial cells, as the species of type of human endothelial cell, in the reply filed on September 2, 2020.
	Applicant has elected without traverse primary human hepatocytes, as the type of human hepatocyte, in the reply filed on September 2, 2020.
	
	
Priority
	This application is a National Stage of International Application No. PCT/US2016/045719 filed August 5, 2016, claiming priority based on U.S. Provisional Patent Application No. 62/201,166 filed August 5, 2015. 
	Claim 51 recites that the cell culture is maintained in vitro for “at least seven days”. Sufficient written support for this limitation is not found in U.S. Provisional Patent Application No. 62/201,166. Although Figure 7 of U.S. Provisional Patent Application No. 62/201,166 discloses a cell culture maintained for 21 days, the limitation “at least seven days” specifically embraces cell cultures maintained for greater than 21 days. Written support for said limitation is found in WO 2017024206 A1, the publication of International Application No. PCT/US2016/045719. Accordingly, claim 51 has an effective filing date of August 5, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/12/2022 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/13/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Applicant’s remarks filed 01/12/2022 have been fully considered, but are moot because the previous rejections have been withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 25, 35-36, 51, 58, 84, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0240203 A1 to Khetani et al. (published: 08/27/2015; filed: 01/14/2015); in view of Jindal et al. (2009) “Amino acid-mediated heterotypic interaction governs performance of a hepatic tissue model” The FASEB journal, 23(7), 2288-2298; and US 2013/0266939 A1 to McVay et al.
This rejection is newly applied.
US 2015/0240203 A1 lists additional inventors that are not included in the list of inventors of the instant application. 
Khetani discloses a cell culture comprising human hepatocytes and 3T3-J2 murine embryonic fibroblasts, wherein the hepatocytes are disposed in a micropattern on a culture substrate,
wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an edge-to-edge spacing between each any two neighboring microdots, and
wherein the hepatocytes occupy the microdots, the 3T3-J2 murine embryonic fibroblasts occupy the inter-microdot space, and a layer of material comprising at least one extracellular matrix protein is disposed on the human hepatocytes and 3T3-J2 murine embryonic fibroblasts.
See Figure 15; see paragraph [0007].
Khetani further suggests that the cell culture comprises endothelial cells. See paragraph [0007]. Khetani does not disclose that the endothelial cells are cultured on the layer of material comprising at least one extracellular matrix protein. Jindal is relevant prior art for teaching cell culture models that mimic in vivo tissue organization. In particular, Jindal discloses that, in vivo, hepatocytes and endothelial cells are separated by the extracellular of the space of Disse, and this configuration can be mimicked in vitro by embedding hepatocytes in collagen gel and overlaying the matrix with endothelial cells. See Abstract; see Figures 1 and 6; see also pages 2296-2297, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture, as taught by Khetani, by culturing endothelial cells on the layer of material comprising at least one extracellular matrix protein with a reasonable expectation of success in order to model the in vivo configuration wherein hepatocytes and endothelial cells are separated by the extracellular of the space of Disse, as taught by Jindal. 
McVay is relevant prior art for teaching a micropatterned cell culture comprising hepatocytes, fibroblasts, and a population of non-parenchymal cells, wherein the population of non-parenchymal cells is endothelial cells. See paragraphs [0010, 0059, 0063]. McVay further teaches that the cell populations are human (see [0065]), that the endothelial cells are primary liver sinusoidal endothelial cells (see [0063]), that the fibroblasts are 3T3-J2 murine embryonic fibroblasts (see [0059]), and that the human hepatocytes are primary human hepatocytes (see [0059]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to (1) substitute human hepatocytes, as taught by Khetani and Jindal, with primary human hepatocytes, as taught by McVay, and (2) substitute endothelial cells, as taught by Khetani and Jindal, with primary liver sinusoidal endothelial cells, as taught by McVay, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Khetani discloses that fibronectin is disposed on the culture substrate (see [0067]). McVay teaches wherein fibronectin is disposed on a culture substrate (see [0094]).
Khetani discloses that the cell culture is maintained for at least about 8 days. See paragraph [0007].


Claims 1, 3, 25, 35-36, 51, 58, 84, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (25 Nov 2014) “Enhancing the functional maturity of induced pluripotent stem cell–derived human hepatocytes by controlled presentation of cell–cell interactions in vitro” Hepatology, 61(4), 1370-1381; in view of Jindal et al. (2009) “Amino acid-mediated heterotypic interaction governs performance of a hepatic tissue model” The FASEB journal, 23(7), 2288-2298.
This rejection is newly applied.
The Berger disclosure lists additional authors that are not included in the list of inventors in the instant application.
Claim 51 recites that the cell culture is maintained in vitro for “at least seven days”. Sufficient written support for this limitation is not found in U.S. Provisional Patent Application No. 62/201,166. Although Figure 7 of U.S. Provisional Patent Application No. 62/201,166 discloses a cell culture maintained for 21 days, the limitation “at least seven days” specifically embraces cell cultures maintained for greater than 21 days. Written support for said limitation is found in WO 2017024206 A1, the publication of International Application No. PCT/US2016/045719. Accordingly, claim 51 has an effective filing date of 08/05/2016.
Berger discloses a cell culture comprising human hepatocytes and 3T3-J2 murine embryonic fibroblasts, wherein the hepatocytes are disposed in a micropattern on a culture substrate,
wherein the micropattern comprises a predetermined two-dimensional pattern of multiple microdots, the micropattern defined by a microdot diameter and an edge-to-edge spacing between each any two neighboring microdots, and
wherein the hepatocytes occupy the microdots, the 3T3-J2 murine embryonic fibroblasts occupy the inter-microdot space, and a layer of material comprising at least one extracellular matrix protein is disposed on the human hepatocytes and 3T3-J2 murine embryonic fibroblasts.
See Figure 1; see pages 1371-1372, joining paragraph.
Berger does not disclose that the endothelial cells are cultured on the layer of material comprising at least one extracellular matrix protein. Jindal is relevant prior art for teaching cell culture models that mimic in vivo tissue organization. In particular, Jindal discloses that, in vivo, hepatocytes and endothelial cells are separated by the extracellular of the space of Disse, and this configuration can be mimicked in vitro by embedding hepatocytes in collagen gel and overlaying the matrix with endothelial cells. See Abstract; see Figures 1 and 6; see also pages 2296-2297, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cell culture, as taught by Berger, by culturing endothelial cells on the layer of material comprising at least one extracellular matrix protein with a reasonable expectation of success in order to model the in vivo configuration wherein hepatocytes and endothelial cells are separated by the extracellular of the space of Disse, as taught by Jindal. 
McVay is relevant prior art for teaching a micropatterned cell culture comprising hepatocytes, fibroblasts, and a population of non-parenchymal cells, wherein the population of non-parenchymal cells is endothelial cells. See paragraphs [0010, 0059, 0063]. McVay further teaches that the cell populations are human (see [0065]), that the endothelial cells are primary liver sinusoidal endothelial cells (see [0063]), that the fibroblasts are 3T3-J2 murine embryonic fibroblasts (see [0059]), and that the human hepatocytes are primary human hepatocytes (see [0059]). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to (1) substitute human hepatocytes, as taught by Berger and Jindal, with primary human hepatocytes, as taught by McVay, and (2) substitute endothelial cells, as taught by Jindal, with primary liver sinusoidal endothelial cells, as taught by McVay, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Berger discloses that collagen is disposed on the culture substrate (see pages 1371-1372, joining paragraph). McVay teaches wherein fibronectin is disposed on a culture substrate (see [0094]).
Berger discloses maintaining the cell culture for 8 days. See pages 1377, col. 1-2, joining paragraph.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633